DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/662,263 filed on October 24, 2019 in which claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite because the applicant does not define “peripheral vehicle information”.  The term peripheral information is very broad and can be interpreted in many ways such as “environmental information or object or other vehicle or road condition information or traffic information or speed of the vehicle or position of the vehicle or condition of the vehicle so on”.

 	Dependent claims 2-10 are also rejected due to their dependency.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	As best understood by the examiner, claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin Yong (KR 20140009833 A).
In regard to claim 1, Shin Yong discloses a mild hybrid vehicle controlling method, wherein the mild hybrid vehicle has a driver assistance module for detecting peripheral vehicle information and a mild hybrid starter & generator (MSHG), the method comprising the steps of:
comparing, by a controller, the peripheral vehicle information with a predetermined reference value (see at least abstract and page 12 paragraph 3-page 13 paragraph 4), and

(see at least abstract and page 12 paragraph 3-page 13 paragraph 4) .

In regard to claim 2, Shin Yong discloses wherein the after-treatment regeneration control is performed only for a coasting time, the coasting time being calculated using the peripheral vehicle information from when a pedal is turned on to when the pedal is turned off (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

In regard to claim 3, Shin Yong discloses wherein the coasting time is a value obtained by dividing an inter-vehicle distance by a relative speed in the peripheral vehicle information (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

In regard to claim 4, Shin Yong discloses wherein the after-treatment regeneration control is performed for independently driving an engine by entering a neutral control mode (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

In regard to claim 5, Shin Yong discloses wherein energy generated by driving the engine is used for power generation of the MSHG (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

In regard to claim 6, Shin Yong discloses wherein the neutral control mode serves to shift a transmission from a drive range to a neutral range (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

In regard to claim 7, Shin Yong discloses wherein the after-treatment regeneration control is a control for raising a current temperature of a catalytic filter to reach a temperature set in a predetermined regeneration request map (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

In regard to claim 8, Shin Yong discloses wherein the after-treatment regeneration control is started from an operating point that is a point after a lapse of a certain time from a starting point of the coasting time (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

In regard to claim 9, Shin Yong discloses wherein the operating point is calculated using an amount of fuel and a current rotational speed of the engine (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

In regard to claim 10, Shin Yong discloses wherein the amount of fuel is selected from a look-up table set by reflecting an exhaust temperature (see at least abstract and page 12 paragraph 3-page 13 paragraph 4).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Matheaus et al. (US 2007/0017215) and Verkiel (2008/0053074) define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Peter Nolan reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661